Citation Nr: 1647059	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable.

2.  Entitlement to an initial rating in excess of 70 percent for anxiety disorder, not otherwise specified. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2009 (bilateral hearing loss), January 2013 (anxiety disorder, not otherwise specified), and March 2014 (TDIU), and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran requested a Board hearing in connection with the issues on appeal.  However, a Report of General Information dated July 21, 2016, reflects that the Veteran called VA to cancel his Travel Board hearing.  Accordingly, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2015).

With regard to the Veteran's claim for a higher rating for anxiety disorder, the Board notes that the Veteran did not technically comply with the requirements of 38 C.F.R. § 20.302(b) for perfecting a timely substantive appeal, as a VA Form 9 was not submitted on this issue.  Nevertheless, the Board may exercise jurisdiction over the claim.  The Veteran filed a VA Form 21-526EZ, Application for Disability Compensation, in April 2016, requesting a higher disability rating for his anxiety disorder.  In an April 2016 letter in response, VA informed the Veteran that the issue of a higher rating for anxiety disorder was already on appeal and would proceed in accordance with the appellate process.  As VA treated the appeal as timely perfected, the Veteran is justified in his reliance on such.  Therefore, the Board finds that it has jurisdiction over the claim for a higher rating for anxiety disorder.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that further development is required before a decision on the merits can be made as to the claims on appeal.  

At his August 2014 Decision Review Officer (DRO) hearing, the Veteran testified that he receives all of his medical treatment at the VA medical center (VAMC) in Clarksburg, West Virginia.  In addition, the VA Form 21-526EZ, Application for Disability Compensation, submitted on April 5, 2016, stated that the Veteran receives regular treatment at the Clarksburg VAMC.  However, the Veteran's claims file contains records from the Clarksburg VAMC only through March 10, 2014.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the AOJ must obtain all outstanding VA treatment records and associate them with the claims file.  All attempts to obtain these records must be documented and the Veteran and his representative must be notified of any inability to obtain the requested documents.

In addition, VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran was last afforded a VA examination for his anxiety disorder in August 2011.  In his April 2016 VA Form 21-526EZ, the Veteran stated that his anxiety disorder had increased due to unemployment.  As this statement is an indication that the Veteran's psychiatric condition may have worsened since his last VA examination, the duty to conduct a contemporaneous examination has been triggered.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the appeals for higher disability ratings remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims for higher disability ratings must be remanded to the RO for additional development and readjudication, the Board cannot adjudicate the claim for a TDIU at this time, and it must therefore be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records from the VA medical center in Clarksburg, West Virginia, and from any associated outpatient clinics, from March 10, 2014, to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  The RO should then schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected anxiety disorder, not otherwise specified.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder and all pertinent records, including this remand, should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational, social, and functional impairment caused by his anxiety disorder. 

The examiner is requested to provide a complete rationale for his or her opinion based on his or her clinical experience, medical expertise, and established medical principles.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical practitioner to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on his employability.  A copy of this remand and the entire claims file must be made available to and reviewed by the VA examiner.

Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran has functional impairment due solely to service-connected disabilities, considered in combination, which renders him unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience.  In this regard, the examiner must elicit from the Veteran a full work and educational history and record such history for clinical purposes.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. § 3.158, 3.655 (2015).

5.  After completing the above, readjudicate all issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




